DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on August 24, 2021. 
Claims 1-5, 7, 10, and 14-20 have been amended. 
Claims 8-9 have been canceled. 
Claims 22-23 are new. 
Claims 1-7, and 10-23 are pending. 
Response to Arguments
Applicant’s arguments, see pg. 11, filed August 24, 2021, with respect to drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. Applicant has clarified which figure shows the claimed fourth layer over the third layer. 
Applicant’s arguments, see pg. 14, filed August 24, 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. Applicant has corrected the minor informalities found in the specification.
Applicant’s arguments, see Pg. 15, filed August 24, 2021, with respect to claims 2-5, 7, and 15-20 have been fully considered and are persuasive.  The objection of the claims has been withdrawn. Applicant has corrected the minor informalities found in the claims. 
Applicant’s arguments, see Pg. 15, filed August 24, 2021, with respect to claims 15 and 20-21 have been fully considered and are persuasive.  The 112(a) rejection of the claims has Regarding claim 15, Applicant argues that Fig. 5B shows that the fifth layer top electrode is over the fourth layer dielectric. This argument is persuasive. 
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive. Regarding the 112(b) rejection, Applicant has amended the claims to overcome the previous 112(b) rejection. However, the amendment introduces new 112(b) indefinite issues.
Applicant’s arguments, see Pgs. 18-22, filed August 24, 2021, with respect to claims 1-7, and 10-21 have been fully considered and are persuasive.  The 103 rejection of the claims has been withdrawn. Regarding claims 1, and 14-15, Applicant argues Matsuura, Spanoudaki and Doty fails to disclose “wherein the strips of material for the plurality of sensors extend over multiple ones of the elongate electrodes and the elongate electrodes extend beneath multiple ones of the strips of material for the plurality of sensor”. This argument is persuasive. Matsuura discloses plurality of parallel and separate electrodes in Fig. 13 and 14 and plurality of sensors in Fig. 14 but fails to disclose the strips of material for the plurality of sensors extend over multiple ones of the elongate electrodes and the elongate electrodes extend beneath multiple ones of the strips of material for the plurality of sensor. Spanoudaki teaches plurality of sensors with parallel and separate elongate strips of material in Col. 3, line 55-Col. 4, line 5 but fails to teach the strips of material for the plurality of sensors extend over multiple ones of the elongate electrodes and the elongate electrodes extend beneath multiple ones of the strips of material for the plurality of sensor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, and 10-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the one or more sensors" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the plurality of sensors”.  Claims 2-7, 10-13, 16-19 and 22 are rejected by virtue of their dependency. 
Regarding claim 14, the claim recites the limitation "the one or more sensors" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the plurality of sensors”.  
Regarding claim 15, the claim recites the limitation "the one or more sensors" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted the limitation as “the plurality of sensors”.  Claim 20 is rejected by virtue of their dependency. 
Regarding claim 21, the claim recites the limitation "the control circuitry" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.  Claim 21 and independent claim 15 do not recite a limitation directed to “control circuitry”. The Examiner has interpreted the claim as “The ionizing radiation imaging device of claim 15, further comprising a control circuitry”.
Regarding claim 23, the claim recites “The apparatus of claim 15”. However, claim 15 is directed to “An ionizing radiation imaging device”. The Examiner has interpreted the claim as “The ionizing radiation imaging device of claim 15”. 
Allowable Subject Matter
Claims 1-7 and 10-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior arts are Matsuura (U.S. 2018/0180747), Spanoudaki (U.S. 9,972,649), Doty (U.S. 6,727,504) and Rodricks (U.S. 2002/0195566). 
Regarding claim 1, as best understood:
Matsuura discloses an apparatus comprising: 
a first layer (Fig. 14, 2) comprising plurality of sensors (Fig. 14, 2), wherein each of the one or more sensors is configured to be responsive to changes in an electric field in a vicinity of the corresponding sensor ([0086]-[0087], electric charges generated in pixels); 
a second layer (Fig. 14, 1) comprising a substrate (Fig.  14, 1) configured to produce one or more charge carriers in response to incident radiation ([0065], recoil electron); and 
a third layer  (Fig. 14, 3) comprising a plurality of parallel and separate electrodes (Fig. 13 and 14, electrodes 3 are parallel and separate) that are perpendicular with respect to the plurality of sensors (Fig. 13, and 14, electrodes 3 are perpendicular to sensors 2), wherein the plurality of electrodes are configured to be selectively addressed during a readout operation of the plurality sensors ([0097]-[0100], back electrodes addressed),

Spanoudaki teaches a plurality of sensors (Col. 6, lines 6-25, array of sensor elements) comprising parallel and separate elongate strips of material (Fig. 1, 18; Col. 3, line 55- Col. 4, line 5,material between electrodes) wherein each of the plurality of sensors comprises graphene ([0026], graphene).
Doty teaches a second layer (Fig. 3, 320) comprising a substrate (Fig. 3, 320) configured to produce one or more charge carriers in response to incident radiation (Col. 2, lines 16-49, charge carriers). 
However, Matsuura, Spanoudaki, and Doty fail to disclose wherein the strips of material for the plurality of sensors extend over multiple ones of the elongate electrodes and the elongate electrodes extend beneath multiple ones of the strips of material for the plurality of sensors.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 2-7, 10-13, and 16-19 are allowable by virtue of their dependency. 
Regarding claim 14, as best understood:
Matsuura discloses a device or module configured to detect radiation comprising:
an apparatus comprising: 
a first layer (Fig. 14, 2) comprising plurality of sensors (Fig. 14, 2), wherein each of the one or more sensors is configured to be responsive to changes in an electric field in a vicinity of the corresponding sensor ([0086]-[0087], electric charges generated in pixels); 

a third layer  (Fig. 14, 3) comprising a plurality of parallel and separate electrodes (Fig. 13 and 14, electrodes 3 are parallel and separate) that are perpendicular with respect to the plurality of sensors (Fig. 13, and 14, electrodes 3 are perpendicular to sensors 2), wherein the plurality of electrodes are configured to be selectively addressed during a readout operation of the plurality sensors ([0097]-[0100], back electrodes addressed),
wherein the second layer (Fig. 14, 1) is disposed between the first layer (Fig. 14, 2) and third layer (Fig. 14, 3).
Spanoudaki teaches a plurality of sensors (Col. 6, lines 6-25, array of sensor elements) comprising parallel and separate elongate strips of material (Fig. 1, 18; Col. 3, line 55- Col. 4, line 5,material between electrodes) wherein each of the plurality of sensors comprises graphene ([0026], graphene).
Doty teaches a second layer (Fig. 3, 320) comprising a substrate (Fig. 3, 320) configured to produce one or more charge carriers in response to incident radiation (Col. 2, lines 16-49, charge carriers). 
However, Matsuura, Spanoudaki, and Doty fail to disclose wherein the strips of material for the plurality of sensors extend over multiple ones of the elongate electrodes and the elongate electrodes extend beneath multiple ones of the strips of material for the plurality of sensors.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. 
Regarding claim 15, as best understood:
Regarding claim 15, as best understood:
Matsuura discloses an ionizing radiation imaging device comprising: 
an apparatus comprising:
 a first layer (Fig. 14, 2) comprising a plurality of sensors (Fig. 14, 2), wherein each of the plurality of sensors is configured to be responsive to changes in an electric field in a vicinity of the corresponding sensor  ([0086]-[0087], electric charges generated in pixels);
a second layer (Fig. 14, 1) disposed between the first layer (Fig. 14, 2) and a third layer (Fig. 14, 3) and comprising a substrate (Fig. 14, 1) configured to produce one or more charge carriers in response to incident radiation ([0065], recoil electron); and 
the third layer (Fig. 13 and Fig. 14, 3)  comprising a plurality of parallel and separate electrodes (Fig. 13 and 14, electrodes 3 are parallel and separate) that are perpendicular with respect to the plurality of sensors (Fig. 13, and 14, electrodes 3 are perpendicular to sensors 2), wherein the plurality of electrodes are configured to be selectively addressed ([0097]-[0100], back electrodes addressed) during a readout operation of the plurality of sensors ([0097]-[0100], back electrodes addressed).
Spanoudaki teaches a plurality of sensors (Col. 6, lines 6-25, array of sensor elements) comprising parallel and separate elongate strips of material (Fig. 1, 18; Col. 3, line 55- Col. 4, line 5,material between electrodes) wherein each of the plurality of sensors comprises graphene ([0026], graphene).
Doty teaches a second layer (Fig. 3, 320) comprising a substrate (Fig. 3, 320) configured to produce one or more charge carriers in response to incident radiation (Col. 2, lines 16-49, charge carriers),

 the fourth layer disposed over the third layer, wherein the fourth layer comprises the dielectric, and the fifth layer disposed over the fourth layer, wherein the fifth layer comprises an electrode disposed over the plurality of parallel and separate electrodes that are perpendicular with respect to the plurality of sensors.
However, Matsuura, Spanoudaki, Doty, and Rodricks fail to disclose wherein the strips of material for the plurality of sensors extend over multiple ones of the elongate electrodes and the elongate electrodes extend beneath multiple ones of the strips of material for the plurality of sensors.
Since the prior art of record fails to teach the details above, nor is there any reason to modify or combine prior art elements absent of applicant’s disclosure, the claim is deemed patentable over the prior art of record, if rewritten to overcome the 112(b) rejection above. Claims 20-21 and 23 are allowable by virtue of their dependency.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078.  The examiner can normally be reached on M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        
/DANI FOX/Primary Examiner, Art Unit 2884